Exhibit 99.1 Ur-Energy Receives Permit For Holding Ponds at Lost Creek Denver, Colorado (Market Wire – June 04, 2010) Ur-Energy Inc. (TSX:URE, NYSE Amex:URG) is pleased to announce the receipt of permit approval from the WyomingState Engineer’s Office for the construction and operation of waste water retention ponds for Ur-Energy’s Lost Creek In-situ Recovery (ISR) uranium project in Wyoming.The approval of this important permit continues to demonstrate measurable progress in the Company’s effort to fully permit Ur-Energy’s wholly owned Lost Creek ISR project. The Wyoming State Engineer’s Office (WSEO) finalized its approval of the holding pond designs on May 28, 2010.The permit authorizes Ur-Energy to construct and operate two water holding ponds for the purpose of water management at the Lost Creek site.This authorization, in combination with the Wyoming Department of Environmental Quality (WDEQ) Class I UIC permit, also issued recently, demonstrates the viability of the water management systems planned for the Lost Creek Project (see Ur-Energy’s June 1, 2010 press release for more information on the Class I UIC permit).The early approval of these critical facilities underscores the substantial progress in finalizing the permitting of the Lost Creek project being conducted by the U.S. Nuclear Regulatory Commission and the WDEQ Land Quality Division. Wayne Heili, Vice President of Mining and Engineering stated, “Approval of this and other recently authorized permits illustrates the value of Ur-Energy’s thorough approach to regulatory and permitting affairs for the Lost Creek Project.I am looking forward to completing work on the remaining licenses and permits with the various state and federal regulatory agencies over the coming months.” W.
